******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CITY OF NEW HAVEN v. G. L. CAPASSO, INC., ET AL.
                (AC 35609)
         DiPentima, C. J., and Alvord and Pellegrino, Js.
         Argued May 15—officially released July 1, 2014

(Appeal from Superior Court, judicial district of New
 Haven, Hon. Robert I. Berdon, judge trial referee.)
  Laurence V. Parnoff, for the appellants (defendants).
  Audrey C. Kramer, assistant corporation counsel,
for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendants, Giuseppe Capasso
and G. L. Capasso Inc.,1 appeal from the judgment of
the trial court, rendered after trial to the court, in favor
of the plaintiff, the city of New Haven. On appeal, the
defendants assert that the court erred in its interpreta-
tion of a special exception to a zoning ordinance and
improperly concluded that the defendants violated the
conditions of that special exception. We disagree, and
affirm the judgment of the court.
  The record reveals the following relevant facts and
procedural history. In October, 1984, Capasso submit-
ted an application to the city of New Haven Board of
Zoning Appeals (board) for a special exception to per-
mit a change in the nonconforming use of 15 Oxford
Street, New Haven (property), from manufacturing to
the storage of construction materials.2 Following a hear-
ing, the board granted the application for a special
exception subject to the following three conditions: ‘‘(1)
All materials, construction tools and equipment shall
be stored indoors; (2) [h]ours of access shall be limited
to 7:00 a.m. to 8:00 p.m., Monday through Saturday; (3)
[o]vernight storage . . . shall be limited to three vehi-
cles (pickup truck and two [half] ton dump trucks).’’3
Capasso did not appeal the imposition of these con-
ditions.
   On October 11, 2011, the plaintiff commenced the
underlying action against the defendants. In its com-
plaint, the plaintiff alleged that ‘‘at various times and
continuing to the present time, the defendant[s] [have]
been and [are] continuing to be in violation of the condi-
tions of the special exemption granted to them to permit
a nonconforming use in a [residential] zone.’’ The plain-
tiff sought a temporary and permanent injunction
requiring the defendants to refrain from violating the
conditions of the special exception. After a trial, the
court issued its memorandum of decision, in which it
found that the defendants had violated the conditions
of the special exception and had failed to prove their
special defenses.4 Accordingly, the court rendered judg-
ment in favor of the plaintiff and issued a mandatory
injunction compelling the defendants to ‘‘abide by all
the conditions of the special exception.’’ The defen-
dants appealed.
   We begin by setting forth the appropriate standard
of review. ‘‘[T]he scope of our appellate review depends
upon the proper characterization of the rulings made
by the trial court. To the extent that the trial court has
made findings of fact, our review is limited to deciding
whether such findings were clearly erroneous. When,
however, the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Shevlin v. Civil Service Com-
mission, 148 Conn. App. 344, 353–54, 84 A.3d 1207
(2014). ‘‘A finding of fact is clearly erroneous when
there is no evidence in the record to support it . . .
or when although there is evidence to support it, the
reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) Cus-
tomers Bank v. Boxer, 148 Conn. App. 479, 484, 84 A.3d
1256 (2014).
   On appeal, the defendants argue that the court erred
in its interpretation of the second condition of the spe-
cial exception and thereby improperly restricted the
defendants’ use of the property.5 We are not persuaded.
   We find no support in the record for the defendants’
assertion that the term ‘‘hours of access’’ in the second
condition ‘‘applies only to vehicles to be parked or
stored on the [p]roperty and not to the [d]efendants’
right to enter and use the [p]roperty . . . .’’ Capasso
asserted in his application for a special exception that
his proposed use of the property was for the ‘‘storage of
construction supplies.’’ After reviewing the application,
the New Haven City Plan Commission, in its advisory
report, recommended the inclusion of the conditions
because of the ‘‘great potential for abuse [that] exists,
[which] could prove detrimental to the surrounding resi-
dences.’’ In this context, it is clear that the second
condition, which establishes that the ‘‘[h]ours of access
shall be limited to 7:00 a.m. to 8:00 p.m., Monday through
Saturday,’’ is a restriction on the hours during which
the defendants can access the property for the purpose
of engaging in the storage of construction materials.6
The evidence before the court at trial included multiple
video clips of the defendants’ employees loading con-
struction materials into vehicles and performing related
work on the site prior to 7 a.m. Accordingly, we con-
clude that there is ample support for the court’s determi-
nation.
      The judgment is affirmed.
  1
     Capasso is the president and managing partner of G. L. Capasso, Inc.
  2
     Capasso was not the owner of the property when he filed the application
for a special exception. He purchased the property subsequent to the granting
of his special exception. G. L. Capasso, Inc., has been a tenant of the property
at all relevant times.
   3
     The conditions were recommended to the board by the New Haven City
Plan Commission.
   4
     The defendants claimed, as special defenses, that (1) ‘‘the hours of
restriction related only to the operation of diesel construction vehicles’’;
(2) ‘‘the purpose of the second condition no longer existed’’; and (3) ‘‘the
plaintiff led the defendant[s] to believe the hours of restriction applied only
to vehicles stored on the property.’’
   5
     The defendants also assert that the plaintiff did not offer proof that the
defendants violated the first and third conditions of the special exception.
A review of the record reveals that although the plaintiff submitted photos
showing the storage of materials outside of the buildings on the property
in violation of the first condition, no evidence was submitted to establish
a violation of the third condition. Nevertheless, the court’s broad holding
is not impacted, as there was sufficient evidence submitted to establish the
defendants violated the first and second conditions.
  6
    This is not an absolute restriction prohibiting the defendants from enter-
ing and using the property between the hours of 8 p.m. and 7 a.m.; therefore,
we need not address the defendants’ claim that the enforcement of the
special exception was an unconstitutional deprivation of property.